On Reargument
A reargument was had on the question of the construction of the file wrapper, a point not fully argued on final hearing. Incidentally the question of infringement was also reargued.
[7] Some of the statements of the original opinion need to be modified. It is stated that Marsh was surprised at the great durability of his alloy. This is not quite correct. It should have been said that Marsh understood the great durability of his resistor, since he says it is “particularly durable” and “nonoxidizable to a very high degree,” but did not at all appreciate the relative unimportance of the quality of resistivity compared with that of durability. Since electrical resistance varies inversely as the cross-section is increased or diminished, a wire or strip of low resistance, like 'platinum, may be made to give as much heat as one of high resistance by lessening the cross-section. The main question is whether one will resist oxidation or last as long as the other. This misapprehension of the patentee is not material, *431because he is entitled to all uses and properties of his discovery, whether known or disclosed or not.
“A patentee may be baldly empirical, seeing nothing beyond Ms experiments and the result; yet if be has added a new and valuable article to the world’s utilities, be is entitled to tbe rank and protection of an inventor.” The Grant Tire Case, 220 U. S. 428, 31 Sup. Ct. 444, 55 L. Ed. 527.
On the second hearing plaintiff’s attorney made the point that electrical resistance material and electrical resistance element are distinguishable, as such terms are used in the Patent Office, in that the word “material” may mean a chunk, bar, or ingot of alloy, which will make either a good toaster wire or a good bird-cage, while if the word “element” is employed the use merely as a wire is excluded, and the idea of system or part of a whole is suggested, such as drawing or rolling the material, and introducing it into an électric circuit. To explain this distinction further, it is said the Patent Office is accustomed to ignore an introductory adjective or adverbial phrase in a claim, on the theory that an introductory phrase in a combination claim is not an element of the combination and does not limit the claim, as held in W. W. Sly Mfg. Co. v. Russell & Co., 189 Fed. 61, 65, 110 C. C. A. 625. The distinction referred to is illustrated in the following Patent Office decisions: Ex parte Shepler, 102 O. G. 468; Seeley v. Baldwin, 117 O. G. 2633, 2634; Andrews v. Nilson, C. D. 1906, 123 O. G. 1667; Ex parte Mayall, Commissioner’s Decisions 1873, 136; Ex parte Gally, 107 O. G. 1660, C. D. 1903, 480; Ex parte Casler, 90 O. G. 446, 448.
While there is force in this contention, it seems to be inapplicable, because the Marsh file wrapper contents show that the examiner understood the words in question to mean exactly the same thing. All his acts show this. In his first action, after citing four references, he says:
“These alloys being old, no invention was exercised in selecting them in place of other metals or alloys as a resistance element.”
Marsh then amends by changing “material” to “element,” both in the specifications and claims. In his next action the examiner substitutes “resistance bodies” for “a resistance element,” showing clearly that the use of the word “element” had no particular significance with him. Applicant then amended the first claim to its final form, added claim 5, and fully explained his invention to be a high resistance element, saying that he did not discover a nickel-chromium alloy, but that such an alloy has high electrical resistance. He says:
“Some of the most important inventions have consisted in the practical application of the discovery of a new property of matter, and this invention is of that class.”
Marsh had now so defined his invention that the examiner understood he was claiming a new use in an electric circuit of an old material or body, better described in such specific relation as an electric resistance element, and the claims were promptly allowed. I agree entirely with defendant’s counsel in the argument on rehearing that:
“The examiner never for a moment thought to have any distinction between the words material and element.”
*432And the whole matter of changes in the claims is clearly and satisfactorily summed up by Mr. Rector in saying that:
“In the amended claims, now explained and defined, we do not find the alloy set forth in his claims in any of the references.”
That is (to quote the argument to the examiner), there is no such alloy in the prior art used as a resistance element.
It follows that Marsh did not materially change claim 4. He asked for an alloy of nickel and chromium to use as a resistance material or element, and got it under somewhat different language. The important point is that as soon as he pointed out just what he wanted, and made the examiner understand that he did not want a nickel-chromium alloy for any or all purposes, but only for one, he got it.
It is erroneously stated in the opinion that defendant’s calorite contains 8 per cent, of iron. Calorite is in fact composed of nickel 65, chromium 12, iron 15, and manganese 8. It is conceded that, if the addition of the iron and manganese does not materially affect the alloy as a resistance element, then defendant’s material is the same as plaintiff’s. To cheapen the material or increase ductility or workability is not material, since these qualities do not affect resistivity or durability.
The question of infringement depends on whether defendant’s addition of 15 parts of iron and 8 of manganese to the nickel-chromium alloy of the patent substantially changes it, not in weight, ductility,, capacity to be drawn or rolled, or any other nonelectrical property, but in its properties' when placed in an electrical circuit as a heat-producing element. In this position the important properties are durability under high temperature, specific resistance or resistivity, melting-point, and temperature coefficient of resistance, meaning how much resistance rises or falls with each degree of change of temperature of 'the wire. One form of the' patented alloy contains 65 parts of nickel and 35 of chromium. Calorite has nickel 65, chromium 12, iron 15,. mangahese 8. In other words, calorite has 65 parts nickel and 35 chromium mixed with other things, and if the other things do not. change its properties infringement is established.
[8] On this question defendant called a number of witnesses, who, among other things, referred to several tests to determine resistance, durability, and other matters, together with chemical analysis to find out what the Marsh resistor wire was made of. These tests, as well as those later made for plaintiff, were entirely ex parte. Plaintiff made no objection to the tests on the ground that they were ex parte, and,, as for those for durability (the most important point), it would be inconvenient to make any other than a one-sided test, on account of the time consumed. On rebuttal plaintiff called the patentee, Marsh, who gave a most complete and thorough deposition on alloys generally, and' particularly those containing nickel and chromium, and in the course-of his testimony related numerous tests he had made to determine the-properties of his resistor as compared with calorite. Pie was asked by plaintiff’s attorney to discuss the tests made of the plaintiff’s and defendant’s wires and those of the prior art, and to this question no. objection of any kind was made. After Marsh'had fully completed. *433his direct testimony, and before cross-examination, the following objection was made:
"Counsel for defendant objects to the deposition of the witness given thus far, as immaterial and incompetent, and also as speculative, argumentative, and largely hearsay.”
It will be noticed that this objection does not raise the question of the tests being ex parte, and is much too general to apprise plaintiff that he must obtain better evidence of the properties of these alloys. The. objection so made was not renewed on either of the hearings, nor raised at all in any way until suggested in a printed argument filed after the rehearing. If objection had been made at the hearing that the tests of .Marsh were ex parte, and could not properly be considered, this would have been soon enough, because the court might even then have arranged for a test by an indifferent person in the presence of both parties, or by plaintiff with the right of inspection by defendant. This would have taken a considerable time, but was the only way to obviate objection to ex parte tests, which are generally disregarded by the courts, and as a general rule should not be relied on.
In this case the numerous tests on both sides seem to haye been fairly made and assumed by both parties to be correct. Defendant’s laboratory is evidently exceedingly well manned, and one would not look for tests intentionally misleading from that source. On the other hand, Marsh’s testimony impresses me as fair, accurate, and frank. I can see no reason for disregarding the evidence on either side. I also think that the case may be rested entirely upon defendant’s tests, and Marsh’s testimony -rejected, because its experts found the Marsh material and calorite to be quite alike in resistivity and durability, or resistance to oxidation at high temperatures, as shown by defendant’s tests. The Marsh element had a resistance of 102, and “exhibits in a marked degre'e resistance to oxidation at temperatures approximately 800° C.,” and calorite had a resistance of 110 to 112, and “resists oxidation at elevated temperature, for example, at temperatures of 800° C., to a marked degree.”
It appears from defendant’s testimony that it secured two specimens of the Marsh material for examination, and analyses were made, showing nickel 73.76, chromium 20.23, iron 2, manganese %, silicon %. While these small amounts of iron and manganese were probably only impurities in the nickel or chromium, of course, the idea of increasing the iron for greater ductility, and the manganese for deoxidation and better refining, was at once suggested, though probably no suggestion of the kind was necessary to chemists of the ability of those in defendant’s employment. They then tried an alloy of nickel 70, chromium 20, iron 8, manganese 1, and found it exceedingly' durable and of high resistance. The iron was used to get within the Placet disclosure, and outside Marsh; a proceeding entirely permissible and proper, though somewhat hazardous. An alloy of 75 nickel and 25 manganese was then suggested, so as to clearly escape the Marsh patent, and was found to give great life and resistance. It was, however, abandoned, and calorite finally adopted. An alloy of nickel 60, iron 20, chromium 15, and manganese 5 was then tried, and found to give *434a high resistance and great durability. This alloy was called Placet wire, and had substantially the same properties as the calorite after-wards adopted by defendant. The engineer in charge of defendant’s testing laboratory, Dr. Capp, testified that iron and manganese improve-the workability of the alloy, and in his opinion increase its resistivity; but he claims no difference in durability, and only a 10 per cent, difference in resistivity.
When we come to Marsh’s testimony, it is found that he obtained a resistivity of 110 in an alloy of 65 nickel and 35 chromium, and that in durability, melting point, and temperature coefficient the two alloys are practically the same. Even if a difference in resistivity be conceded, this is much less important than durability, because resistance varies inversely as the cross-section of the conductor. If a wire of lower resistance is drawn a little finer, it may have the same resistance as a little coarser wire made of a higher resistance element. Marsh’s account of his tests substantially corroborates those of the defendant.
On the whole, I am satisfied that plaintiff’s and defendant’s alloys are substantially the same in all but composition, and that there is very little disagreement between the evidence on each side in respect to the real nature of the two.
There should be a decree for plaintiff.